Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered September 21, 1992, convicting defendant upon his plea of guilty of the crime of attempted sexual abuse in the first degree.
Defendant’s only argument on this appeal is that the 1 to 3-year prison sentence he received is harsh and excessive. Initially, the fact that defendant did not receive the same sentence as his codefendant does not require modification of his sentence (see, People v Warden, 141 AD2d 913). Defendant was allowed to plead guilty to one count of the crime of attempted sexual abuse in the first degree in satisfaction of an eight-count indictment which included two more serious charges. Further, while the plea agreement indicated that the People would recommend a sentence of up to six months in jail and five years’ probation, County Court made it clear that it was not bound by that recommendation and could sentence defendant to up to four years in prison. Given these circumstances and defendant’s criminal record, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Yesawich Jr., J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the judgment is affirmed.